UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
LAUREN DALEY,
Plaintiff,
v. Case No: 8:18-CV-1465-T-27AAS
FRANK S. BONO, ROBERT J.
SHUTTERA, GULF COAST SPINE
INSTITUTE, INC., BIOSPINE
INSTITUTE, LLC and AVION
ANESTHESIA, LLC,

Defendants.
/

ORDER

BEFORE THE COURT are Defendants’ Motion to Dismiss Plaintiff's Amended Complaint
(Dkt. 37), and Plaintiff's response (Dkt. 40). Upon consideration, the Defendants’ motion (Dkt. 37)
is GRANTED.

A complaint should contain a “short and plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This Rule does not require detailed factual
allegations, but a complaint must include more than unadorned or conclusory accusations of harm.
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The complaint must “plead all facts establishing an
entitlement to relief with more than ‘labels and conclusions’ or a ‘formulaic recitation of the
elements of a cause of action.’” Resnick v. AvMed, Inc., 693 F.3d 1317, 1324 (11th Cir. 2012)
(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007)). “A claim has facial plausibility

when the plaintiff pleaded factual content allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Jgbal, 556 U.S. at 678 (citing Twombly, 550 U.S.
at 556).

Although the Amended Complaint evidences an attempt to correct some of the issues
identified in the prior Order (Dkt. 32), it still includes deficiencies rendering it subject to dismissal
under Rule 12(b). See, e.g., Fed. R. Civ. P. 8(a). These include, but are not limited to, (1) the mere
recitation of the statutory language of the Fair Debt Collection Practices Act (FDCPA) and the
Florida Consumer Collections Practices Act (FCCPA), without alleging facts to provide Defendants
notice of how they violated those statutes, (2) the absence of an ad damnum clause in Count I, (3)
the inclusion of conclusory allegations that each defendant is a “Debt collector” within the meaning
of the FDCPA and FCCPA, and (4) Count VII purports to state a claim against Defendant Shuttera,
but only includes allegations against Defendant Avion.

Additionally, the Amended Complaint constitutes a shotgun pleading as it incorporates all
of the paragraphs of Count I in each claim for relief, making it “‘virtually impossible to know which
allegations of fact are intended to support which claim(s) for relief.’” Paylor v Hartford Fire Ins.
Co., 748 F.3d 1117, 1125-26 (11th Cir. 2014) (quoting Anderson v. District Bd. of Trs. of Cent. Fla.
Cmty. Coll., 77 F.3d 364, 366 (11th Cir. 1996)). Count 1 incorporates the fourteen paragraphs of
general allegations (Dkt. 34 at p. 14), and includes an additional twenty-one renumbered paragraphs
(id. at pp. 14-21). Counts II through VII, however, incorporate only the twenty-one paragraphs from
Count I. See (id. at Ff 22,24, 26, 28, 30, 32).

Count I also fails to separate “into a different count each cause of action or claim for relief.”
Weiland v. Palm Beach Cnty. Sheriff's Office, 792 F.3d 1313, 1323 (11th Cir. 2015). Count I,

including its header, alleges that defendants conspired to “commit a violation of the FCCPA and/or

2
FDCPA.” See (Dkt. 34 at p. 14; (Count I) ff 2, 3, 20) (emphasis added).

Finally, the Amended Complaint is “replete with conclusory, vague, and immaterial facts not
obviously connected to any particular cause of action.” Weiland, 792 F.3d. at 1322.' For instance,
the Amended Complaint contains unnecessary citations to case law, as well as detailed citations and
quotations to the FDCPA and FCCPA. See (Dkt. 34 at 9 5, 6, 7, 8, 13, 14). And the Amended
Complaint fails to make clear what conduct applies to each defendant. See (id. at Count I { 3a-d, 12,
16, 17, 20e).

In sum, the Amended Complaint fails to conform to the requirements under Rule 8, and fails
“to give the defendants adequate notice of the claims against them and the grounds upon which each
claim rests.” Weiland, 792 F.3d at 1323. The Eleventh Circuit has recognized the impropriety of
shotgun pleadings. See id.; Jackson v. Bank of America, N.A., 898 F.3d 1248 (11th Cir. 2018).

Apparently anticipating that one or more of the claims do not include sufficient factual
allegations, Plaintiff requests leave to amend. See (Dkt. 40 at p. 2) (“the undersigned would like to
in standard [sic] amend the Amended Complaint”). In this Circuit, “a district court should give a
plaintiff an opportunity to amend his complaint rather than dismiss it when it appears that a more
carefully drafted complaint might state a claim upon which relief could be granted.” Friedlander
v. Nims, 755 F.2d 810, 813 (11th Cir. 1985) (emphasis added).

Accordingly, the Amended Complaint (Dkt. 34) is DISMISSED without prejudice. Plaintiff
is granted leave to file a Second Amended Complaint within ten (10) days of this Order that

complies with Rules 8(a), and 11(b) of the Federal Rules of Civil Procedure, and this Court’s prior

 

1 In addition, the Amended Complaint contains various typographical and grammatical errors that render it
ambiguous and/or difficult to follow. See, e.g., (Dkt. 34 at Count I, Ff 2, 4, 12, 13, 14, 17, 18, 19, 20a, 20c, 20d, 20e,
33).
Order (Dkt. 32). Failure to do so will result in dismissal of this action without further notice.

2
DONE AND ORDERED this_ Z2 “day of August, 2019.
Ubtwxy —

Safes D. WHITTEMORE
ited States District Judge

Copies to: Counsel of Record
